DOWDELL, J.
This is an action against the sheriff and his sureties on his official bond. There are a number of breaches assigned in the complaint. The rulings on the pleadings were settled on a former appeal.— Burns v. George, 119 Ala. 504, 24 South. 718.
“Judgments, having the assignable quality of choses in action, may be transferred by parol or in writing; and such assignment, though not made in the mode prescribed by the statute, passes an equity in said judgment, entitling the assignee to sue on the judgment or to have execution issued thereon.” — Gardner v. N. W. Ry. Co., 102 Ala. 635, head note 1, 15 South. 271, 48 Am. St. Rep. 84. “For any breach of an official bond or undertaking of an officer of this state, executor, administrator, or guardian, or of any bond or undertaking given in an official capacity to the state, or any officer'thereof, the person aggrieved may sue in his own name, assigning the appropriate breach.” — Code 1896, § 14; Burns v. George, supra. The plaintiff was, at least, the equitable owner of the judgment on which the execution issued. She was undoubtedly the party aggrieved in the failure to make the money on the execution. The suit on the bond for its breach was properly instituted in her name.
The failure to set out the names of all the parties in the execution which was levied, as was done in the judgment on which it issued, was a mere irregularity, and of which the defendants in this action on the official bond for its breach can take no advantage.
The forthcoming bond taken by the sheriff, payable to others besides the plaintiff in execution, was not a statutory bond. — Code 1896, § 1916.
*631Attorney’s fees and costs incurred in defending against the supersedeas proceedings constitute recoverable damages in actions of this character. — Burns v. George, supra,.
It is not error to refuse charges that have already been given in the trial; non to refuse charges which are but substantial duplicates of charges already given. — Murphy v. State, 108 Ala. 13, 18 South. 557; Smith v. State, 92 Ala. 30, 9 South. 408; Railroad Co. v. Burgess, 116 Ala. 509, 22 South. 913; Coghill v. Kennedy, 119 Ala. 641, 24 South. 549.
' Where there are two or more counts in a complainl, and there is evidence to support any one of them, charges directed to other counts, unsupported by any evidence, but Avhich instruct the jury generally to find for the defendant, are properly refused.
There Avas no error in permitting the plaintiff to prove her ownership of the judgment in the manner disclosed in the record.
We find no reversible error, and the judgment avíIÍ be affirmed.
Affirmed.
Tyson, O. J., and Anderson and MoCdellan, JJ., cur.